        Case 1:18-cv-02872-CRC Document 18-3 Filed 10/22/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARY SHIMP,                                 )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )       Case No. 1:18-cv-2872
                                            )
ORACLE AMERICA, INC.                        )
                                            )
               Defendant.                   )
                                            )

                     DEFENDANT ORACLE AMERICA, INC.’S
             OBJECTIONS AND RESPONSES TO PLAINTIFF’S SECOND
            SET OF REQUESTS FOR THE PRODUCTION OF DOCUMENTS

       Defendant Oracle America, Inc. (“Oracle” or “Defendant”), by and through undersigned

counsel and pursuant to Rule 34 of the Federal Rules of Civil Procedure, hereby objects and

responds to Plaintiff’s Second Set of Requests for the Production of Documents as follows.

                                   GENERAL OBJECTIONS

       The following objections are asserted as applicable to each and every one of Plaintiff’s

requests:

       Oracle objects to Plaintiff’s Requests for the Production of Documents to the extent they

seek any information protected by the attorney work product doctrine or the attorney-client

privilege. The protections afforded under the attorney work product doctrine and the attorney-

client privilege are expressly preserved.

       Oracle incorporates by reference the above general objections into each of the requests and

individual objections set forth below, except as otherwise noted. Oracle has also stated specific

objections to certain requests. By making such objections, Oracle does not thereby waive the

foregoing general objections.


                                                1
        Case 1:18-cv-02872-CRC Document 18-3 Filed 10/22/19 Page 2 of 4




                        SPECIFIC OBJECTIONS AND RESPONSES
                           TO REQUESTS FOR PRODUCTION

REQUEST NO. 1

       Provide a statement of Defendant’s current net worth, certified as true by a public

accountant.

       OBJECTION: Oracle objects to this Request on the grounds that it is neither relevant to

either party’s claims or defenses nor proportional to the needs of the case. Oracle’s net worth has

no bearing on whether Plaintiff was the victim of gender discrimination. Moreover, the document

sought contains confidential information to which Plaintiff is not entitled.

       RESPONSE: Oracle stands on its objection.

REQUEST NO. 2

       Provide a copy of Defendant’s 2019 U.S. and state corporate tax return.

       OBJECTION: Oracle objects to this Request on the grounds that it is neither relevant to

either party’s claims or defenses nor proportional to the needs of the case. The financial

information contained in Oracle’s 2019 federal and state corporate tax returns has no bearing on

whether Plaintiff was the victim of gender discrimination. Moreover, the documents sought

contain confidential information to which Plaintiff is not entitled.

       RESPONSE: Oracle stands on its objection.

REQUEST NO. 3

        Provide a copy of Defendant’s most recent annual and quarterly report filed with the
Securities Exchange Commission.

       OBJECTION: Oracle objects to this Request on the grounds that it is neither relevant to

either party’s claims or defenses nor proportional to the needs of the case. Oracle’s financial

information has no bearing on whether Plaintiff was the victim of gender discrimination. Oracle



                                                  2
        Case 1:18-cv-02872-CRC Document 18-3 Filed 10/22/19 Page 3 of 4




further objects on the grounds that the information sought is publicly accessible and equally

available to Plaintiff. See https://investor.oracle.com/financial-reporting/sec-filings/default.aspx.

       RESPONSE: Oracle stands on its objection.

REQUEST NO. 4

       Provide a copy of Defendant’s EEO-1 Statements for 2015 through 2018.

       OBJECTION: Oracle objects to this Request on the grounds that it is neither relevant to

either party’s claims or defenses nor proportional to the needs of the case. This is a single plaintiff

disparate treatment case. A detailed breakdown of Oracle’s workforce by race/ethnicity, gender,

and job category has no bearing on whether Plaintiff was the victim of gender discrimination.

       RESPONSE: Oracle stands on its objection.

REQUEST NO. 5

       Provide a copy of any Affirmative Action Plan, relating to women and/or gender, in place
from 2015 to the date of Plaintiff’s termination.

       OBJECTION: Oracle objects to this Request on the grounds that it is neither relevant to

either party’s claims or defenses nor proportional to the needs of the case. This is a single plaintiff

disparate treatment case. Information regarding Oracle’s Affirmative Action Plan has no bearing

on whether Plaintiff was the victim of gender discrimination.

       RESPONSE: Oracle stands on its objection.

REQUEST NO. 6

       Provide a copy of any documents reflecting any efforts undertaken between January 1,
2015 and the date of Plaintiff’s termination, to comply with any Affirmative Action Plan relating
to women and/or gender, including, but not limited to, organizational displays, workforce analyses,
and job group analyses.

       OBJECTION: Oracle objects to this Request on the grounds that it is neither relevant to

either party’s claims or defenses nor proportional to the needs of the case. This is a single plaintiff



                                                  3
        Case 1:18-cv-02872-CRC Document 18-3 Filed 10/22/19 Page 4 of 4




disparate treatment case. Information regarding Oracle’s compliance with any Affirmative Action

Plan has no bearing on whether Plaintiff was the victim of gender discrimination.

       RESPONSE: Oracle stands on its objection.

Dated: October 18, 2019                                     Respectfully submitted,



                                                            Steven W. Ray, Esq.
                                                            D.C. Bar No. 416740
                                                            Amy E. Smith, Esq.
                                                            D.C. Bar No. 1021672
                                                            Alison D. Kewer, Esq.
                                                            Admitted Pro Hac Vice
                                                            Isler Dare, P.C.
                                                            1945 Old Gallows Road, Suite 650
                                                            Vienna, Virginia 22182
                                                            Phone: (703) 748-2690
                                                            sray@islerdare.com
                                                            asmith@islerdare.com
                                                            akewer@islerdare.com
                                                            Counsel for Oracle America, Inc.


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of October 2019, I served a true and accurate copy

of the foregoing by email and first-class mail upon the following:


                              Debra Soltis, Esq.
                              Marcus T. Massey, Esq.
                              Kiyonaga & Soltis, P.C.
                              910 Seventeenth Street, NW, Suite 800
                              Washington, DC 200006
                              dsoltis@kiyosol.com
                              mmassey@kiyosol.com
                              Counsel for Plaintiff


                                                            __________________________
                                                                  Alison D. Kewer



                                                4
